Termination Agreement

 

 

 

AGREEMENT

 

Between

 

JOHN HARRIS (JH)

 

And

 

PENINSULA HOLDINGS LTD. (P)

 

AND

 

LISA RAMAKRISHNAN (LR)

 

VANTAGE HEALTH LIMITED (VH)

 

MOXISIGN (PTY) LTD

 

AND

 

VANTAGE HEALTH TANZANIA LTD.

 

 

IT IS RECORDED THAT:

 

1.P entered an agreement to provide the services of a CEO to VH and/or its
subsidiaries.

 

2.P and VH have agreed to end their agreement, and they and the other parties
have in fact settled all outstanding issues between the parties.

  

 

 

3.AND WHEREAS the parties wish to record their comprehensive agreement relating
to the above service agreement, and all other ancillary agreements or claims
between the parties, on the terms and-conditions contained herein, inter alia to
protect and promote each parties wellbeing;

 

 

WHEREFORE IT IS AGREED AS FOLLOWS:

 

 

1.The service agreement between P and VH (and/or any of its subsidiaries) and
all other agreements between the respective parties are hereby terminated and of
no further force and effect save as set out herein, without any admission of
fault or breach on either side.

 

2.P and JH acknowledge ,that

 

1.they have no claim to any shares or other equity in VH or its subsidiaries,
and

2.agree to sign a letter of resignation of all offices if required,

3.sign over in cession all or any loan' accounts in VH or its subsidiaries they
may have in their favour; and·

4.warrant that they have no other assets or data belonging to VH in their
possession or under their control, save that pertinent to the issues in
Paragraph 9 below;

5.the parties record JH has returned the PC, IPad and all documents already to
VH.

 

3.VH on receipt of the signed, documents referred to above shall pay into the
nominated account of P an agreed amount of US$ 32 000.00 in lieu of salary
and/or any other claims of whatsoever nature P and/or JH may have to date hereof
against VH, its subsidiaries, and/or any of the office bearers thereof, and/or
against LR in her personal capacity.

 

2

 

 

4.It is recorded that P is an entity registered offshore, P and JH warrant that
they shall be jointly liable for any tax payable on such amount, if any.

 

5.P and JH both confirm that, on payment of the said amount in full, they will
neither of them have any further claims against any of the other parties hereto,
and such payment is in full and final settlement of all such claims of
whatsoever nature between the parties.

 

6.Payment shall be made as follows:

 

1.50% within seven days of signature;

2.10% on 15 May 2012 and each succeeding month thereafter on the 15th day
thereof until paid in full.

 

7.Should payment by VH not be made as undertaken, and after seven days notice to
the attorney of VH for VH to. rectify and pay what is due, P or JH shall be
entitled to claim any further amounts they can prove due to them as at date of
signature of this agreement against VH, which shall be deemed to have then
revived for purposes hereof.

 

8.VH, its subsidiaries and LR waive all and any claim against JH and/or P they
may have arising out of the service agreement or any other cause to date, be
such claim contractual, delictual/tort, criminal or statutory, or otherwise.

 

9.VH warrants that it will hold a proper investigation into alleged improper
transactions in its Tanzanian operations, and remove from office or influence
the perpetrator/s thereof, including Directors.

 

3

 

 

10.LR shall sign a letter of withdrawal of all or any charges, criminal or
civil, against JH, and warrants that she will not institute any other arising
before day of signing hereof;

 

11.Should JH ever work for or advise in any way VH in future, he shall, besides
any remuneration ageed upon, be entitled to 200,000 shares in VH, to be
registered in his name.

 

12.The parties agree to arrange on reasonable terms a Facilitator and to attend
5 (Five) Sessions with the Facilitator to process the events of their
relationship and aim towards ending their relationship in a satisfactory way and
effect closure, and agree to conduct such with respect and civility.

 

13.This settlement includes an undertaking by each party not to disparage any
party hereto, or ridicule them, or make any wounding or damaging allegations
about them of whatsoever nature, and an undertaking not to disclose the terms
or' this agreement, or of the issues that arose between the parties giving rise
hereto, or of any confidential information exchanged . between the parties, or
trader contacts, secrets, know-how or the like, howsoever arising, and in
whatever form of communication imaginable.

 

14.Save as set out above, JH and P on the one side, and VH and its subsidiaries
on the other, with LR, acknowledge that they have no further claim of whatsoever
nature against the other side jointly or severally arising out of or in
connection with the said service and related agreements. Once payment made arid
the necessary documents signed in terms of the above, such will be in full and
final settlement of all claims between the parties.

 

4

 

 

15.This agreement contains the whole agreement between the PARTIES, and no
variation not set down in writing and signed by both the. PARTIES shall be of
any force and effect. No representation by either party not contained herein
shall be of any force and effect, unless reduced to writing hereafter and signed
by both parties.

 

16.For the purposes of this agreement the PARTIES chose as their domicilium
citandi et executandi the addresses set out below against signature, and this is
where any notice or process in terms hereof may be sent or served.

 

SIGNED AT Cape Town ON THE 14th DAY OF April 2011

 

 

/s/ Lisa Ramakrishnan

FOR VANTAGE HEALTH LIMITED AND

ITS SUBSIDIARIES Moxi and VHTan, AND

LR PERSONALLY

c/o Louis Herber Attorneys

Name: Lisa Ramakrishnan

Address: 9th Floor 74 Shortmarket Street Cape Town

(Who warrants by his signature hereto that he is authorised to sign its/their
behalf)

 

 

SIGNED AT Cape Town ON THE 14th DAY OF April 2011

 

/s/ John Harris

FOR JH PERSONALLY

AND FOR P

Name: John Harris

Address: 3 Bodrun Close NOORDHOEK CAPE.

(Who warrants by his signature hereto that he is authorised to sign its/their
behalf)

5

 



